Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158425                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re ESTATE AND TRUST OF ROBERT E.                                                                  Richard H. Bernstein
  WHITTON.                                                                                             Elizabeth T. Clement
  _________________________________________                                                            Megan K. Cavanagh,
                                                                                                                        Justices

  MOLLY MICHALUK,
           Petitioner-Appellant,
  v                                                                 SC: 158425
                                                                    COA: 341737
                                                                    Oakland PC: 2015-365021-DE
                                                                                2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Personal Representatives of the ESTATE OF
  ROBERT E. WHITTON, and Successor Trustees
  of the ROBERT E. WHITTON REVOCABLE
  TRUST,
               Respondents-Appellees.
  _________________________________________/

         By order of June 5, 2019, the application for leave to appeal the August 9, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in In re Robert
  E Whitton Revocable Trust (Docket No. 158408). On order of the Court, leave to appeal
  having been denied in In re Robert E Whitton Revocable Trust on January 17, 2020, 505
Mich. 956 (2020), the application is again considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           b0420
                                                                               Clerk